Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 19, 2016

                                       No. 04-16-00208-CR

                                 Jose Manuel ROMO-MORAN,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

              From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 15-2181-CV
                         Honorable W.C. Kirkendall, Judge Presiding


                                          ORDER

        The State’s motion for extension of time to file their brief is granted. The appellees’ brief
is due August 24, 2016.



                                                      _________________________________
                                                      Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court